Citation Nr: 0634710	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  99-03 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for lumbar strain. 
 
2.  Whether new and material evidence has been received to 
reopen the claim of service connection for hearing loss. 
 
3.  Whether new and material evidence has been received to 
reopen the claim of service connection for bilateral hand 
disability, claimed as carpal tunnel syndrome. 
 
4.  Entitlement to service connection for a left ankle 
disability. 
 
5.  Entitlement to service connection for asthma. 
 
6.  Entitlement to an increased rating for a recurrent skin 
condition, currently evaluated as 10 percent disabling. 
 
7.  Entitlement to an increased rating for residuals of right 
ankle sprain, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and C.F.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from October 1978 until 
October 1982.  He subsequently had periods of active duty for 
training (ACDUTRA) between November 1982 and November 1990.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office in Montgomery, Alabama (RO) that 
declined to reopen previously denied claims of service 
connection for lumbar strain, hearing loss, and bilateral 
hand disability.  The RO's rating decisions also denied 
service connection left ankle disability and asthma, as well 
as claims for higher ratings for a recurrent skin condition 
and residuals of right ankle sprain

The veteran was afforded a personal hearing at the RO in July 
1999 and before the undersigned Acting Veterans Law Judge 
sitting at Montgomery, Alabama in June 2006.  The transcripts 
are of record.

Following review of the record, the issues of service 
connection for a lumbar spine disorder, bilateral hand 
disability, a left ankle disorder, asthma, and increased 
ratings for a recurrent skin condition and residuals of right 
ankle sprain will be addressed in a REMAND that follows the 
decision below.


FINDINGS OF FACT

1.  In May 1996, the Board issued a decision which, in 
pertinent part, denied service connection for lumbar strain 
and for bilateral hearing loss. 

2.  Evidence received subsequent to the May 1996 Board 
decision when considered by itself or together with previous 
evidence of record is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  No material evidence with respect to the claim of service 
connection for hearing loss has been received subsequent to 
the May 1996 Board denial of the claim.


CONCLUSIONS OF LAW

1.  The May 1996 Board decision is final. 38 U.S.C.A. § 7104 
(West 2002 & Supp. 2006); 38 C.F.R. § 20.1100 (2006).

2.  The evidence received subsequent to the Board's May 1996 
decision concerning lumbar strain is new and material; the 
veteran's claim of entitlement to service connection for a 
lumbar spine disability is reopened. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5108 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.156 (2006).

3.  The evidence received subsequent to the Board's May 1996 
decision concerning hearing loss is not new and material; and 
the veteran's claim of entitlement to service connection for 
a bilateral hearing loss is not reopened. 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) held, in pertinent part, that, as to 
a request to reopen a claim, the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) require VA to (1) notify the claimant 
of the evidence and information necessary to reopen the 
claim, (i.e., describe what new and material evidence is); 
(2) notify the claimant of the evidence and information 
necessary to substantiate each element of the underlying 
service connection claim; and (3) notify the claimant of what 
specific evidence would be required to substantiate the 
element or elements needed for service connection that were 
found insufficient in the prior denial.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim. Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim").  In view of the 
Board's favorable decision regarding reopening the claim for 
service connection for a low back disorder, further 
assistance is unnecessary to aid the veteran in 
substantiating this aspect of his claim.

As for the veteran's attempt to reopen his claim seeking 
service connection for hearing loss, the Board finds that the 
veteran was informed of all the information described by the 
Court in Kent.  In this case, VA notified the claimant by a 
letter dated in June 2004 that VA would obtain all relevant 
evidence in the custody of a Federal department or agency.  
He was informed as to what qualifies as new and material 
evidence, and was notified as to what information was 
necessary to substantiate his claim.  Moreover, the RO's June 
1998 rating decision on appeal, and the September 1998 
statement of the case, both issued prior to the enactment of 
the VCAA, state that the veteran was previously denied 
service connection for hearing loss based upon the lack of 
any current hearing loss being shown by the evidence.  
Moreover, they both indicate that the veteran's current claim 
was being denied based upon the veteran's failure to show 
evidence of current hearing loss.  Thus, the duty to notify 
the appellant of necessary evidence and of responsibility for 
obtaining or presenting that evidence has been fulfilled.  
Additional letters, subsequent thereto, rating decisions, and 
supplemental statements of the case, were also provided to 
the veteran.  See Overton v. Nicholson, No. 02-1814 (U.S. 
Vet. App. Sept. 22, 2006).  Finally, the appellant has been 
notified regarding the criteria for rating any disability or 
an award of an effective date should service connection be 
granted.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

As for VA's duty to assist, the veteran's service medical 
records, VA medical treatment records, and identified private 
medical records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Thus, the Board finds that VA has made 
the required efforts to assist the appellant in obtaining the 
evidence necessary to substantiate the claim hearing loss.  
Private clinical records the veteran has identified have been 
requested and those received have been associated with the 
claims folder.  Extensive VA clinic notes are also of record.  
There is no indication from either the appellant or his 
representative that there is outstanding evidence that has 
not been considered in this regard.  Moreover, the VCAA 
explicitly states that, regardless of any assistance provided 
to the claimant, new and material evidence must still be 
submitted to reopen a claim.  38 U.S.C.A. § 5103A(f) (West 
2002 & Supp. 2005); 38 C.F.R. § 3.159(c)(4)(C)(iii). As 
discussed above, the RO complied with VA's notification 
requirements and informed the veteran of the information and 
evidence needed to substantiate his claim.  Since no new and 
material evidence has been submitted in conjunction with the 
recent claim, an examination is not required.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); see also Dingess/Hartman, 19 Vet. App. 473.
  
The Board would also point out that although the complete 
notice required by the VCAA was not provided until after the 
RO initially adjudicated the veteran's claim, "the appellant 
[was] provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that the late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.  See also Prickett v. 
Nicholson, No. 04-0140 (U.S. Vet. App. Sept. 11, 2006).

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2006).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service.  38 C.F.R. 
§§ 3.303, 3.306 (2006).

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for a low back 
disorder.

The record reflects that the Board denied service connection 
for lumbar strain by a decision entered in May 1996.  The 
appellant attempted to reopen his claim for such in May 1998.  
The May 1996 decision by the Board was the last final 
disallowance.  Therefore, the Board must review all of the 
evidence submitted since that action to determine whether the 
appellant's claim for service connection should be reopened 
and re-adjudicated on a de novo basis. See Evans v. Brown, 9 
Vet. App. 273 (1996).  Claims that are the subject of final 
decisions can only be reopened upon the submission of new and 
material evidence. 38 U.S.C.A. § 5108 (West 2002 & Supp. 
2006).

For claims to reopen received prior to August 2001, the 
provisions of 38 C.F.R. § 3.156 (2001) are applicable.  Under 
this regulation, new and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. 
§ 3.156 (2006).  In determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the May 1996 decision 
included service medical and training records showing no 
treatment for back injury or complaints.  The first 
documented indication of any disability affecting the low 
back is the report of a December 1992 VA examination in 
connection with the veteran's claim.  Lumbar strain was 
diagnosed at that time.  The veteran provided a history of 
the onset of back pain in 1986 as the result of a great deal 
of lifting and pulling.  The examiner did not indicate that 
lumbar strain was related to service or any incident thereof.  
The Board concluded in 1996 that the veteran had not 
presented credible evidence to show that a back disorder was 
linked to service, and service connection was denied.  

The evidence that was received after the May 1996 denial of 
the claim of service connection for lumbar strain includes 
the report of a VA examination conducted in November 2001 in 
which the veteran provided history to the effect that while 
stationed in Panama, he unloaded cargo from a truck and 
suddenly developed pain and a popping sensation in his low 
back followed by chronic pain thereafter.  Following 
examination, the examiner rendered a diagnosis of lumbosacral 
myositis, and opined that it was apparently secondary to a 
muscle injury that occurred in service in 1986.  

The Board finds that the information reported above is the 
first evidence that sufficiently provides a potential link of 
the veteran's low back disorder to service.  As such, it is 
not cumulative and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Accordingly, the Board finds that new and material evidence 
has been submitted and that the claim of service connection 
for a low back disorder is reopened.

The reopening of this claim does not mean that service 
connection for a low back disorder is granted.  Rather, the 
merits of the claim for service connection will have to be 
further reviewed by the RO after it develops additional 
evidence, as set forth in the below remand.

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for hearing loss.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2006).

The evidence of record at the time of the May 1996 Board 
decision showed that the veteran was afforded a VA audiology 
examination in November 1992 that revealed average pure tone 
threshold at 500, 1000, 2000, 3000, and 4000 hertz of 19 
decibels in the right ear, and 18 decibels in the left ear.  
Speech recognition was 100 percent correct in both ears.  The 
examiner concluded that the veteran's hearing was within 
normal limits in both ears.  The Board thus concluded in 1996 
that the veteran did not have a current disability in this 
regard for which service connection could be granted.  

Evidence added to the record following the Board's May 1996 
denial of the claim of service connection for bilateral 
hearing loss consists of duplicate service medical records, 
extensive ongoing VA outpatient notes dating from1992, as 
well as some private clinical data.  There is absolutely no 
showing of any complaints, findings or diagnosis of hearing 
loss.  The veteran presented testimony on personal hearing on 
appeal in June 2006 that he developed hearing loss in service 
and continued to have such symptoms.

The Board finds in this instance that while most of the 
evidence received since the May 1996 Board decision is new in 
the sense that it was not previously of record, none of it is 
"material" to the claim of service connection for hearing 
loss.  Neither private nor VA treatment records corroborates 
a current diagnosis of hearing loss.  The Board points out 
that service connection requires a finding of a current 
disability that is related to an injury or disease incurred 
in service. Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In the absence of evidence of a diagnosed disability, there 
can be no valid claim. See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. at 143.

Therefore, upon review of all of the additional information 
received since the May 1996 Board decision, it is found that 
the newly received evidence, considered alone or with 
previously submitted evidence is not material to reopen the 
claim.  The veteran's application to reopen his claim of 
service connection for bilateral hearing loss is therefore 
denied.


ORDER

New and material evidence having been received, the claim of 
service connection for a low back disorder is reopened; the 
appeal is granted to this extent.

New and material evidence has not been received to reopen the 
claim of service connection for hearing loss.  The appeal is 
denied.


REMAND

The record reflects that in the Board's May 1996 decision, 
the appellant's claims of entitlement to service connection 
for a lumbar spine disorder, bilateral hand disability, a 
left ankle disorder, and asthma were originally denied as not 
being well-grounded.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005)) was signed into law, changing the standard for 
processing claims.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  The VA now has a duty to notify 
the appellant and representative of any information and 
evidence needed to substantiate and complete a claim, and to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim. 38 U.S.C.A. §§ 5102, 5103, 5103A.

In this instance, the veteran's inservice and training 
medical records show that he received treatment for injuries 
to both hands for which splints were applied.  An October 
1979 entry reflects treatment for a painful right wrist.  He 
sprained his left ankle playing basketball in January 1986.  
There are a number of clinical entries referencing treatment 
for upper respiratory complaints including chest pain, 
difficulty breathing diagnosed as smoker's bronchitis, and 
coughing.  The appellant contends and has testified on 
personal hearing that current bilateral hand disability, 
asthma and a left ankle disorder relate back to service.  He 
also indicated that the service-connected right ankle might 
also be implicated in the development of left ankle 
symptomatology.  The record reflects that there are no VA 
compensation examinations with opinions that take into 
account the veteran's injuries and treatment in service for 
the disabilities claimed above.  

The appellant also asserts that he injured his back during 
training in 1986 and continues to have residuals thereof for 
which service connection is warranted.  The Board points out 
that a medical opinion is of record that tends to support his 
assertions, but that there is no clinical evidence that shows 
injury to the lumbar spine in service.  Additionally, there 
is evidence of record that the veteran injured his spine in 
motor vehicle accident at some point after service.  In light 
of the grant to reopen the claim of service connection for 
lumbar spine disability, further evidentiary development is 
indicated

The Board finds that under the VCAA, further development of 
the evidence is necessary for resolution of the above claims 
at issue.  When the medical evidence is inadequate, the VA 
must supplement the record by seeking an advisory opinion or 
ordering a medical examination. See Hatlestad v. Derwinski, 3 
Vet. App. 213 (1992).  The Court of Appeals for Veterans 
Claims (Court) has held that the Board is prohibited from 
reaching its own unsubstantiated medical conclusions. See 
Crowe v. Brown, 7 Vet. App. 238 (1995); Austin v. Brown, 6 
Vet. App. 547 (1994); Colvin v. Derwinski, 1 Vet. App. 171 
(1991). 

The veteran presented testimony on personal hearing in June 
2006 to the effect that his service-connected skin disorder 
affected more than 50 percent of his torso and that had he 
had been prescribed immuno-suppressive drugs in this regard.  
He was most recently had a VA skin examination in January 
2004.  His testimony also portrayed a more severe disability 
picture with respect to the right ankle than was indicated on 
most recent VA examination in July 2004.  The Court has held 
that when a veteran alleges that his service-connected 
disability has worsened since the last examination, a new 
examination may be required to evaluate the current degree of 
impairment.  This is particularly indicated if there is no 
additional medical evidence which addresses the level of 
impairment of the disability since the previous examination. 
See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran 
is entitled to a new examination after a two-year period 
between the last VA examination and the veteran's contention 
that the pertinent disability had increased in severity).  
Therefore, VA compensation examinations to ascertain the 
current status of the service-connected right ankle 
disability and skin disorder are required.

The fulfillment of the VA's statutory duty to assist the 
appellant includes conducting a thorough and contemporaneous 
medical examination, including a medical opinion, which takes 
into account the records of prior medical treatment, so that 
the disability evaluation will be a fully informed one. See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

The veteran testified at his hearing that he continued to 
receive treatment at the VA for various complaints and 
symptoms associated with the claims at issue.  The record 
reflects that VA clinical records dating through August 18, 
2005 have been made available for review.  In Bell v. 
Derwinski, 2 Vet. App. 611 (1992), the Court  held that when 
VA has constructive notice of VA generated documents that 
could reasonably be expected to be part of the record, such 
documents are thus constructively part of the record before 
the Secretary and Board, even where they are not actually 
before the adjudicating body.  The claims folder thus 
indicates that relevant evidence in support of the veteran's 
claims may exist or could be obtained from a VA facility. See 
Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 
Vet. App. 69 (1995).  Therefore, VA treatment records dating 
from April 19, 2005 should be requested and associated with 
the claims folder.

Additionally, review of the record indicates that the veteran 
may have been treated by private providers for which no 
identifying information has been received.  The Board 
observes that VA outpatient clinic notes dated in June 1997 
and July 1999 refer to back pain from a motor vehicle 
accident some years before.  In November 1997, it was 
recorded that he had seen a chiropractor for pain.  A 
December 1998 private clinical record noted that he was 
status post a motor vehicle accident with cervical lumbar 
strain  The appellant testified on personal hearing in June 
2006 that he injured his back while stationed in Panama and 
received treatment there.  These clinical records should be 
attempted to be retrieved with the veteran's assistance.

Accordingly, the case is REMANDED for the following actions:

1. The RO must review the claims file 
and ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2005), the implementing 
regulations found at 38 C.F.R. § 3.159 
(2006), and any other legal precedent 
are fully complied with and satisfied.  
The veteran should specifically be told 
what is required to substantiate the 
claims on appeal, including claims of 
secondary service connection.  
Additionally, the RO must notify the 
appellant of the information and 
evidence needed to substantiate his 
claims, and of what part of such 
evidence he should obtain and what part 
the RO will attempt to obtain on his 
behalf.  He should also be told to 
provide any evidence in his possession 
that is pertinent to his claims. See 
Quartuccio v. Principi, 16 Vet. App. 
183 (2002); see also Charles v. 
Principi, 16 Vet. App. 370, 373-374 
(2002).

2. All VA clinical records dating from 
April 19, 2005 should be retrieved and 
associated with the claims folder.

3.  The veteran should be contacted and 
requested to identify any additional 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for disabilities since 
service, to include the chiropractor he 
saw for pain, the name of the hospital 
in Panama, and the facility from which 
he received treatment related to motor 
vehicle injury.  He should be requested 
to complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  Complete clinical 
records should be obtained from each 
health care provider the appellant 
identifies, if not already of record.

4.  After an appropriate period of time 
for receipt of all available records 
and/or responses from the above, the 
veteran should be scheduled for a 
special VA orthopedic examination to 
evaluate the hands, back and right and 
left ankles.  The claims file and a 
copy of this remand must be made 
available to and be reviewed by the 
examiner.  The examination report 
should reflect that such review was 
accomplished. All appropriate tests and 
studies should be conducted, and any 
consultations deemed necessary should 
be performed.  The examination report 
should reflect consideration of the 
veteran's medical history, current 
complaints, and other assertions, etc.  
Based upon review of the evidence and 
the physical examination, the examiner 
should render an opinion as to a) 
whether it is at least as likely as not 
that the veteran has any disorder of 
the low back, hands and left ankle 
which had its onset in or is otherwise 
traceable to military service, and b) 
whether there is additional disability 
of the left ankle or back caused by the 
service-connected right ankle or c) 
whether such claimed disabilities are 
more likely than not of post service 
onset.  If aggravation is found, the 
examiner should offer an assessment of 
the extent of additional disability 
resulting from the aggravation, if any.  

The orthopedic examiner should evaluate 
the service-connected right ankle and 
indicate and describe any objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination.  In addition, the 
examiner should indicate whether, and 
to what extent, the veteran experiences 
functional loss due to pain and/or any 
of the other symptoms noted above 
during flare-ups and/or with repeated 
use.  The examiner should express such 
functional loss in terms of additional 
degrees of limitation of motion (beyond 
that clinically shown). 

5.  The veteran should also be 
scheduled for a VA dermatology 
examination to ascertain the current 
status of the service-connected 
recurrent skin condition.  All clinical 
findings should be reported in detail.  
The claims file must be made available 
to the physician designated to examine 
the veteran.  The examiner should 
describe the manifestations of the 
veteran's skin disorder in accordance 
with the pertinent rating criteria for 
evaluation of the condition.  
Specifically, he or she should state 
whether there is exudation or itching 
that is constant, extensive lesions or 
marked disfigurement.  The examiner 
should also indicate whether there is 
ulceration or extensive exfoliation or 
crusting, or systemic or nervous 
manifestations, or an exceptionally 
repugnant condition.  The physician 
should state whether systemic therapy 
such as corticosteroids or other 
immunosuppressive drugs have been 
required for the condition during the 
past 12-month period, and if so, the 
duration of that therapy.

6.  The veteran should be scheduled for 
a VA pulmonary examination to determine 
the nature and etiology of any and all 
disability with respect to his claim of 
service connection for asthma.  The 
examiner must be provided with the 
appellant's claims folder including a 
copy of this remand for review in 
conjunction with the examination.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The 
examination reports should clearly 
reflect whether a review of the claims 
folder was performed.  Based on a 
review of all medical documentation and 
history on file, including the service 
medical records, the examiner should 
provide a well-reasoned opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) the 
diagnosed respiratory disease was 
incurred in service or is more likely 
than not of post service onset.  

The examiners should set forth a 
complete rationale for the opinions 
expressed in the clinical reports.

7.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all the 
requested development has been 
completed in full.  If the examination 
report does not include fully detailed 
responses to the questions presented or 
descriptions of symptoms pertinent to 
the rating criteria, the report must be 
returned to the examiner(s) for 
corrective action. See 38 C.F.R. § 4.2 
(2006).

8.  After undertaking any further 
development deemed appropriate, the RO 
should readjudicate the issues on 
appeal.  If any benefit sought is not 
granted, the appellant should be 
provided with a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond thereto.  
Thereafter, the claims folder should be 
returned to the Board for further 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


